DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered. 
Response to Amendments
Applicant's amendments filed 10/18/2021 to claims 1, 5 and 12 has been entered. Claims 1, 5, and 10-16 remain pending, of which claims 1, 5, 11-12, and 15-16 being considered on their merits. Claims 10 and 13-14 remain withdrawn from further consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, and the species of adipose stem cell conditioned media (ASC-CM) in the reply filed on 8/20/2018 stands.  
Claim Objections
Claim 5 is objected to because of the following informalities:  the claim improperly uses the status identifier “Previously presented” instead of “Currently amended”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 11-12, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al (2009, Stem Cells, 27(2):478-88) in view of Bracke et al (2006, The Journal of Immunology, 177: 4350-4359), Shigemura et al (2006, American Journal of Transplantation, 6: 2592–2600) and D’hulst et al (2006, Eur Respir J., 28: 102–112; reference U). 
Regarding claim 12, Wei teaches the recent discovery of a population of pluripotent cells in adipose tissue has revealed a novel source of cells with potential uses for autologous cell therapy to regenerate damaged or diseased tissue (see col. 1 on page 478). Regarding claims 1, 5, and 12, Wei teaches adipose tissue stroma contains a population of mesenchymal stem cells, which support repair when administered to damaged tissues, in large part through secreted trophic factors (see abstract). Regarding claims 1, 5, and 12, Wei teaches adipose-derived stem cells (ASCs) secrete several potentially beneficial growth factors, such as granulocyte-macrophage colony-stimulating factor, vascular endothelial growth factor, hepatocyte growth factor (HGF), basic fibroblast growth factor, transforming growth factor-beta, and insulin-like growth factor-1 (see col. 1 on page 479). Regarding claims 1, 5, and 12, Wei teaches that it has been demonstrated that ASCs secrete bioactive levels of angiogenic and anti-apoptotic growth factors (see col. 1 on page 479). Regarding claims 1, 5, and 12, Wei teaches that despite all the benefits of ASCs as potential treatments, there are several risks and problems involved with stem cell treatments (see col. 1 on page 479). Regarding claims 1, 5, and 12, Wei thus teaches that it is useful to treat damaged tissue with conditioned medium from cultured ASC (ASC-CM). 

Regarding claims 1, 5, 11-12, and 15-16, Wei teaches that their method is a model for treatment of a human patient, and Wei specifically contemplates using the method to treat humans (see col. 2 on page 485).
Wei does not teach using the treatment to treat a lung injury or disease caused by cigarette smoke exposure, or that the emphysema contributes to weight loss and bone marrow dysfunction (claims 1, 5, and 12). Wei does not exemplify using the method to treat a human patient (claims 1, 5, and 12). While Wei teaches that the ASC-CM comprises beneficial growth factors and anti-apoptotic factors, Wei does not specifically teach that the treatment reduces lung cell apoptosis and increases lung endothelial cell growth (claims 1, 5, and 12).
Regarding claims 1, 5, and 12, Bracke teaches cigarette smoke causes pulmonary emphysema (see pages 4350-4351).
Regarding claims 1, 5, and 12, Shigemura teaches autologous ASCs have therapeutic potential for pulmonary emphysema because of their HGF expression, which is a useful treatment for injured lung tissues (see abstract). Regarding claims 1, 5, and 12, Shigemura teaches that lungs treated with the HGF producing ASCs displayed increased lung endothelial cell growth and reduced the number of apoptotic cells (see pages 2595-2596).
Regarding claims 1, 5, and 12, D’hulst teaches that emphysema contributes to weight loss and bone marrow dysfunction (see pages 109-110)
It would have been obvious to combine Wei with Bracke, Shigemura and D’hulst to treat a human patient with a lung injury or disease, and specifically emphysema contributing to weight loss and bone marrow dysfunction, resulting from a history of cigarette smoke using Wei’s treatment using autologous cells. A person of ordinary skill in the art would have had a reasonable expectation of success in treating a human patient with a lung injury or disease to increase the lung endothelial cell growth and reduced the number of apoptotic cells using Wei’s treatment because Wei specifically states that the method could be used in humans and that the ASC-CM comprises beneficial growth factors and anti-apoptotic factors. Additionally, Shigemura 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant alleges that the rejection does not address the new limitations wherein the patient also suffers from weight loss and bone marrow dysfunction. However, the newly cited D’hulst teaches that emphysema contributes to weight loss and bone marrow dysfunction. Therefore this argument is not persuasive. 




	Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653